PER CURIAM:
**239In this attorney disciplinary matter, respondent and the Office of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by Consent (the Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules (SCACR). In the Agreement, respondent admits misconduct and consents to the imposition of a confidential admonition or a public reprimand. We accept the Agreement and issue a public reprimand. The facts, as set forth in the Agreement, are as follows.
Facts
In November 2017, respondent's bank reported respondent had a check presented against insufficient funds on his real estate trust account (trust account). Respondent explained he forgot to tell his office manager to make a deposit to the trust account when respondent was out of town, resulting in a disbursement before deposit. Respondent also admits he did not reconcile the trust account as required by Rule 1.15, RPC, Rule 407, SCACR (safekeeping of property of clients or third parties) and Rule 417, SCACR (financial recordkeeping) and was, therefore, unable to provide reconciliation reports during the Commission's investigation. However, to ensure his future compliance with both rules respondent has retained the services of a bookkeeper and a certified public accountant and has implemented electronic accounting software for the trust account.
Law
Respondent admits that by his conduct he has violated Rule 1.15, RPC, Rule 407, SCACR (safekeeping of the property of clients or third parties), and Rule 417, SCACR (financial recordkeeping). Respondent also admits his conduct constitutes grounds for discipline pursuant Rule 7(a)(1), RLDE, Rule 413, SCACR ("It shall be a ground for discipline for a lawyer to: (1) violate or attempt to violate the Rules of Professional Conduct, Rule 407, SCACR, or any other rules of **240this jurisdiction regarding professional conduct of lawyers ....").
Conclusion
We find respondent's misconduct warrants a public reprimand. Accordingly, we accept the Agreement and publicly reprimand respondent for his misconduct. Within thirty days of the date of this opinion, respondent shall pay the costs incurred in the investigation and prosecution of this matter by ODC and the Commission. Within nine months of the date of this order, respondent shall complete Legal Ethics and Practice Program Trust Account School and Law Office Management School. Finally, for a period of two years following the date of this order, respondent shall submit his monthly bank statement, reconciliation report, and trial balance report for his trust account to the Commission.
PUBLIC REPRIMAND.
BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.